Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on: 04/29/2020 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Application: US 2013/0124979, published: May 16, 2013, filed: Feb. 25, 2010) in view of Khan et al (US Patent: 7865511, issued: Jan. 4, 2011, filed: Apr. 13, 2005) and further in view of Rodriguez et al (US Patent: 10,755,039, issued: Aug. 25, 2020, filed: Nov. 15, 2018). 

1. Chang et al teaches a system comprising: 
a non-transitory computer-readable storage medium storing computer-executable instructions; and one or more hardware processors in communication with the computer-readable memory, wherein the executable instructions, when executed by the 
receive an electronic script file, wherein the electronic script file comprises a plurality of characters (Fig 2 and  6: a document with script content is received that references a plurality of characters); 
identify a plurality of script categories (Fig 4B and 7A: the script is processed/searched for categories of data that include dialog ‘DIAG’, exposition ‘ACTN’, and location ‘SCEN’ categories); 
identify a … location for each character in the electronic script file (paragraph 0043, Fig 4A: character locations are based upon identity recognition of characters (having a spelled sequence of letter characters) written with a unique pattern of location(s)/indentation(s) within the document); 
determine a script category for each character based at least in part on the …  location associated with each character (paragraph 0043, Fig 4A: a script category for each character is determined as ‘CHAR’); 
generate a smart script … ; and … the smart script [presented at] … a user computing device (Fig. 7A: a smart script is generated in the form of a tagged /classified script for corresponding script content).

However Chang et al does not expressly teach … identifying a coordinate location for each character…. ; the coordinate location associated with each character, assign a display format for each character, wherein the display format is based at least in part on the script category; generate a smart script based at least in part on the display format; and transmit the smart script to a user computing device.

Yet Kahn et al teaches assign a display format for each [article], wherein the display format is based at least in part on the [feed] … category (column 11, lines 24-42, column 14, lines 21-32: each article present in the feed can be displayed in a desired template format or based upon user specified formatting using the recognized/classified content of the feed such as article title, article date, article source); generate a smart script based at least in part on the display format (a display of the feed is generated by applying the display format’s established from the earlier steps in a customized/’smart’ visual layout form).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Chang et al’s ability to produce a resulting smart script (a processed/enhanced version of the source script-document) based upon identifying locations of specific types of identified information (characters) and category identifications (types of identified information) such that display formats are associated with each of the identified information and the types of identified information and reflected in a client/user device display as a smart (visually enhanced) representation of the source document, as taught by Kahn. The combination would have allowed Chang et al to have displayed raw text in a user friendly way based upon user preferences (Kahn et al, column 2, lines 25-32)
However the combination of Chang et al and Kim does not expressly teach … identifying a coordinate location for each character…. ; the coordinate location associated with each character, … and transmit the smart script to a user computing device.
Yet Rodriguez et al teaches identifying a coordinate location for each [target entity] …. ; the coordinate location associated with each [target entity], … and transmit the smart script to a user computing device (Fig. 4, Fig. 28, Fig 30, column 7, lines 45-56, column 27, lines 15-36: a request to process a document having one or more target entities is processed and a target entity’s target location is identified in coordinate space, where the top left of the page/image is the origin. The processing performed at the server can be returned to the requesting client).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Chang et al and Kim’s ability to process a script source document for location of character(s) to generate a smart source document that is sent to a display, such that the processing of the location could have been modified to process the locations in the form of coordinates and the processing could have been modified to be performed at the server side and the results returned back to the client, as similarly taught by Rodriguez et al. The combination would have allowed Chang et al and Kim to have efficiently scanned [documents] using visual computing features and machine learning techniques and provided consistent information extraction (Rodriguez et al, column 2, lines 20-27) while reducing the amount of data processed at the client by having the server process data on behalf of the client (Rodriguez, column 27, lines 16-25). 



4. The system of claim 1, the combination of Chang et al, Kahn and Rodriguez et al teaches wherein each page of the electronic script file is associated with an x-y coordinate system, as similarly explained in the rejection of claim 1 (The combination of Chang et al and Kim’s ability to process a script source document for location of character(s) to generate a smart source document that is sent to a display, is modified  to process the locations in the form of coordinates and the processing is also modified to be performed at the server side and the results returned back to the client (as similarly taught by Rodriguez et al)), and is rejected under similar rationale.

5. The system of claim 4, the combination of Chang et al, Kahn and Rodriguez et al teaches wherein the top-left corner of each page of the electronic script file is associated with a (0, 0) x-y coordinate location, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

6. The system of claim 1, the combination of Chang et al, Kahn and Rodriguez et al teaches wherein the coordinate location for each character in the electronic script file 

7. The system of claim 1, Chang et al teaches wherein the script category for each character is further determined based at least in part on the identity of the character and a specific sequence of characters, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

9. The system of claim 1, the combination of Chang et al, Kahn and Rodriguez et al teaches wherein the display format for each character is based at least in part on the coordinate location and the script category associated with the character, as similarly explained in the rejection for claim 1 (as explained in the rejection, Chang et al’s ability to identify content (characters) and assign types of identified information (script categories based upon location) based upon locations is modified to further use the types of identified to associate display formats to the identified content (as taught by Kahn). As also explained in the rejection of claim 1, the combination of Chang et al and Kahn’s location identification is modified to include a coordinate based location of Rodriguez), and is rejected under similar rationale.


11. the combination of Chang et al, Kahn and Rodriguez et al teaches a computer-implemented method comprising: under control of one or more computing devices executing specific computer-executable instructions, receiving an electronic script file, 


13. The computer-implemented method of claim 11, the combination of Chang et al, Kahn and Rodriguez et al teaches wherein electronic script file is stored in a searchable electronic format, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

14. The computer-implemented method of claim 11, the combination of Chang et al, Kahn and Rodriguez et al teaches wherein each page of the electronic script file is associated with an x-y coordinate system, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

15. The computer-implemented method of claim 14, the combination of Chang et al, Kahn and Rodriguez et al teaches wherein the top-left corner of each page of the 

16. The computer-implemented method of claim 11, the combination of Chang et al, Kahn and Rodriguez et al teaches wherein the coordinate location for each character in the electronic script file comprises a unique coordinate in an x-y coordinate system, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

17. The computer-implemented method of claim 11, the combination of Chang et al, Kahn and Rodriguez et al teaches wherein determining the script category for each character is based at least in part on the identity of the character and a specific sequence of characters, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

19. The computer-implemented method of claim 11, the combination of Chang et al, Kahn and Rodriguez et al teaches wherein the display format for each character is based at least in part on the coordinate location and the script category associated with the character , as similarly explained in the rejection for claim 1 (as explained in the rejection, Chang et al’s ability to identify content (characters) and assign types of identified information (script categories based upon location) based upon locations is modified to further use the types of identified to associate display formats to the identified content (as taught by Kahn). As also explained in the rejection of claim 1, the ..


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Application: US 2013/0124979, published: May 16, 2013, filed: Feb. 25, 2010) in view of Khan et al (US Patent: 7865511, issued: Jan. 4, 2011, filed: Apr. 13, 2005) in view of Rodriguez et al (US Patent: 10,755,039, issued: Aug. 25, 2020, filed: Nov. 15, 2018) and further in view of Goodspeed et al (US Patent: 8887044, issued: Nov. 11, 2014, filed: Jun. 27, 2012). 

2. The system of claim 1, the combination of Chang et al, Khan et al and Rodriguez et al teaches wherein the plurality of script categories comprises dialogue, .. , exposition, and location categories.

However Chang et al, Khan et al and Rodriguez et al does not expressly teach the script category would comprise speech … categories.

Yet Goodspeed et al teaches the script category would comprise speech … categories (column 21, lines 15-23: text is analyzed and speech content (parts of speech) are tagged/categorized).



12. The computer-implemented method of claim 11, the combination of Chang et al, Khan et al, Rodriguez et al and Goodspeed teaches wherein the plurality of script categories comprises dialogue, speech, exposition, and location categories, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Application: US 2013/0124979, published: May 16, 2013, filed: Feb. 25, 2010) in view of Khan et al (US Patent: 7865511, issued: Jan. 4, 2011, filed: Apr. 13, 2005) in view of Rodriguez et al (US Patent: 10,755,039, issued: Aug. 25, 2020, filed: Nov. 15, 2018) and further in view of Kim (US Application: US 2010/0118034, published: May 13, 2010, filed: Apr. 17, 2009)

8. The system of claim 1, the combination of Chang et al, Kahn and Rodriguez et al teaches wherein the display format for each character, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.



Yet Kim teaches … an image associated with the script category for the character (Fig 6: a display format that assigns an image of the character is rendered next to the character’s scene/dialog content).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Chang et al, Khan et al, and Rodriguez et al’s ability to render smart script content with display format for each character (identified at a particular coordinate location) at the client device, such that the display format for each character could have been assigned one of an image associated with the script category of the character (and character’s dialog/text), as taught by Kim. The combination would have allowed implementation/rendering of an edited storyboard according to input preferences (paragraphs 0014 and 0016).

10. The system of claim 1, the combination of Chang et al, Khan et al, Rodriguez et al, and Kim teaches wherein the smart script displays text according to the coordinate location associated with each character and generates images associated with text, as similarly explained in the rejection for claim 8, and is rejected under similar rationale.

18. The computer-implemented method of claim 11, the combination of Chang et al, Khan et al, Rodriguez et al, and Kim teaches wherein the display format for each 

20. The computer-implemented method of claim 11, the combination of Chang et al, Khan et al, Rodriguez et al, and Kim teaches wherein the smart script displays text according to the coordinate location associated with each character and generates images associated with text, as similarly explained in the rejection for claim 8, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomlinson (US Application: US 2005/0186548): This reference teaches customizing a presentation of a role play.
Clatworthy et al (US Application: US 2007/0146360): This reference teaches generating 3D scenes through screen play analysis.
Nguyen et al (US Application: US 2016/0034441): This reference teaches generating a user interface.
Kaldma et al (US Application: US 2016/0139786): This reference teaches creation and visualization of a manuscript from text media.
Schriber et al (US Application: US 2019/0107927): This reference teaches automated storyboarding based on natural language processing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178